Title: To Thomas Jefferson from C. W. F. Dumas, 6 October 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La Haie 6e. Octob. 1786

J’ai reçu avec bien de la reconnoissance l’estimable cadeau de l’Essai sur les Etats unis, que Votre Excellence a eu la bonté de m’envoyer en date du 22 7br. Le témoignage qu’en rend Votre Excellence me le rend très-précieux. Je vois d’ailleurs de combien son Auteur est redevable à vos excellentes notes sur la Virginie. Je n’ai pu encore que le parcourir superficiellement moi-même, parce que des personnages à qui je n’ai rien à refuser me l’arrachent et se l’arrachent: mais mon tour viendra le plutôt que je pourrai.
Votre Excellence aura la bonté de lire l’incluse pour le Congrès, et puis la garder avec les papiers annexés, ainsi que ceux que j’ai eu l’honneur de Lui envoyer dans une précédente, pour les joindre au paquet annoncé, qui a été oublié ici par le dernier Exprès, mais qu’un autre, qu’on m’assure devoir dépecher Lundi ou Mardi prochain, Lui apportera, pour expédier ensuite ce tout le plutôt le mieux ensemble, comme aussi les ci-jointes pour LL. EE. MM. Franklin et Morris. Votre Excellence verra par cette Lettre, sur le contenu de laquelle Elle peut faire fond, que rien n’y est hazardé, ni exagéré, que la Noble et interessante Cause de la Liberté civile se plaide ici avec un succès toujours augmentant;—And although the Struggle as Your Excellency very well says, would be worth a great deal of blood, yet happily there will be no occasion for it. Tyranny will be subdued without more than that of about 200 of their mercenary regulars, which has been really shed by their conquering the little defenceless City of Harlem althò they endeavour to disguise the loss by sparging the poor fellows having deserted.
Je suis avec le plus respectueux dévouement, De Votre Excellence le très-humble et très-obéissant serviteur,

C W F Dumas

